DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system”, “module” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites ‘computing, based on the obtained scan data, and/or estimating cross- perspective covariances”, lines 6-7, which requires the specification to disclose three separate embodiments. First embodiment to disclose ‘computing, based on the obtained scan data”. Second separate embodiment to disclose “computing, estimating cross- perspective covariances”. Third separate embodiment to disclose “computing, based on the obtained scan data, and estimating cross- perspective covariances”. The disclosure does not teach three separate embodiments.
As to claims 2-10 refer to claim 1 rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘computing, based on the obtained scan data, and/or estimating cross- perspective covariances”, lines 6-7, but it is not clear what is computed within the scope of the term, and therefore the claim element is indefinite.
As to claims 2-10 refer to claim 1 rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5, 8, 13, 15, 17-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7-9 of U.S. Patent No. 11,195,267. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
• Claim 7 of the patent and claim 13 of the current application recite common subject matter; so are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(15, 8), (17, 9).
•    Whereby claim 13, of the current application which recite the open ended transition phrase "comprising", do not preclude the additional elements recited by claim 7 of Patent 11,195,267, and

•    Whereby the elements of claim 13 are fully anticipated by patent claim 7, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Claim 1 is a method obvious in view of computerized system claim 7 of the patent that implements the method.
Claim 5 is a method obvious in view of computerized system claim 8 of the patent that implements the method.
Claim 8 is a method obvious in view of computerized system claim 9 of the patent that implements the method.
Claim 18 is a computer readable medium obvious in view of computerized system claim 7 of the patent.
Claim 20 is a computer readable medium obvious in view of computerized system claim 8 of the patent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-4, 10, 12-14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judell et al. (US 2010/0110420 A1).
	AS to claim 1, Judell discloses a  method for detecting defects on a sample, the method comprising: 
obtaining scan data of a first region of a sample in a multiplicity of perspectives [a surface inspection system is provided for inspecting the surface of a workpiece (semiconductor wafer). The surface inspection system comprises a base, a beam source subsystem, a beam scanning subsystem, a workpiece movement subsystem, an optical collection and detection subsystem, and a processing subsystem (par. [0014]). To scan a beam on the surface of the workpiece at a first scanning speed, selecting a second scanning speed different than the first scanning speed (multiplicity of perspectives) (par. [0034]; [0183). The scan is performed with multiple different selectable polarization (multiplicity of perspectives) (par. [0237]).The scan is performed by a series of collection and detection assemblies 200 placed at different angles (see Figs. 1 and 2) (multiplicity of perspectives)]; and  
performing an integrated analysis of the obtained scan data [Inspecting a surface of a workpiece that enable an improved range of detection for surface characteristics, such as defects, defect type, etc. (par. [0011]). Step 804: From the background noise, obtain the noise variance values .sigma (including values for Rayleigh noise variance, non-Gaussian noise including Poisson, speckle noise, and local haze variation) that are associated with each collector in the selected set (par. [0435]). Collector gain coefficient computation comprises any conventional empirical method, such as 1) collecting raw data from a workpiece or a set of workpieces, 2) choosing a set of weighting coefficients, 3) measuring the SNR of the combined set of raw data, and 4) repeat steps 1) through 3) with different coefficients until the optimal SNR is found (par. [0439]). Step 900: Collect the output value output, from the detector module 400 associated with each collector 300 in the selected set. Apply the gain G; to each associated output value output, to obtain the weighted output for each collector in the selected set (par. Compare the summed weighted background-independent output value to the LPD (light point defect) threshold value to determine the presence or absence of an LPD (light point defect). [0440]). ], the integrated analysis comprising: 
computing, based on the obtained scan data, and/or estimating cross- perspective covariances [From the background noise, obtain the noise variance (cross perspective covariances) values .sigma (including values for Rayleigh noise variance, non-Gaussian noise including Poisson, speckle noise, and local haze variation) that are associated with each collector in the selected set (par. [0435]).; and 
determining presence of defects in the first region, taking into account the cross-perspective covariances [Collector gain coefficient computation comprises any conventional empirical method, such as 1) collecting raw data from a workpiece or a set of workpieces, 2) choosing a set of weighting coefficients, 3) measuring the SNR of the combined set of raw data, and 4) repeat steps 1) through 3) with different coefficients until the optimal SNR is found (par. [0439]). Step 900: Collect the output value output, from the detector module 400 associated with each collector 300 in the selected set. Apply the gain G; to each associated output value output, to obtain the weighted output for each collector in the selected set (par. Compare the summed weighted background-independent output value to the LPD threshold value to determine the presence or absence of an LPD (light point defect). [0440])].
Claim 13 is a computerized system analogous to the method of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 13. Judell further discloses a system (Abstract).
Claim 18 is a computer readable medium analogous to the method of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 18. Judell further discloses a computer readable medium (Fig. 3).
As to claim 2, Judell further discloses, wherein the sample is a patterned wafer (par. [0004]).
As to claim 3, Judell further discloses wherein the multiplicity of perspectives comprises two or more of an incidence angle(s) of an irradiating beam(s), a collection angle(s) of a collected beam(s), at least one intensity of the irradiating beam(s), and at least one intensity of the collected beam(s), and compatible combinations thereof [Figs 1 and 2, shows incidence angles of irradiating beams, collection angles of collected beams). FIG. 30 is a graphical illustration of the bi-directional reflectance distribution function; using linear intensity, for P-polarized light incident on the workpiece surface from an angle of 65 relative to the normal, and for a P-polarized receiver (par. [0077]).
As to claim 4, Judell further discloses wherein the method is optical-based and wherein the multiplicity of perspectives comprises two or more of an illumination angle(s), an intensity of the illuminating radiation, an illumination polarization, an illumination wavefront, an illumination spectrum, one or more focus offsets of the illuminating light beam, a collection angle(s), an intensity of the collected radiation, a collection polarization, a phase of the collected beam(s), brightfield channel, grayfield channel, Fourier filtering of returned light, and a sensing type selected from intensity, phase, or polarization, and compatible combinations thereof [The scan is performed with multiple different selectable polarization (multiplicity of perspectives) (par. [0237]).The scan is performed by a series of collection and detection assemblies 200 placed at different angles (see Figs. 1 and 2) (multiplicity of perspectives)]. 
As to claims 14 and 19 refer to claim 4 rejection.
As to claim 10, Judell further discloses wherein the cross-perspective covariances are estimated based at least on scan data obtained in a preliminary scanning of the sample wherein regions of the sample are sampled, each sampled region being representative of a group of regions of the sample, with at least one of the sampled regions being representative of the first region [the selected scan region has a plurality of sample locations, and the step 231 of repeatedly scanning a selected scan region of the workpiece further comprises a step 233 of generating a repeated scan output comprising, for each of said sample locations (par. [0213])}.
As to claim 12, Judell further discloses repeated with respect to each of a plurality of additional regions, such as to scan a greater region of the sample formed by the first region and the additional regions [method 231 for repeatedly scanning a selected scan region of a workpiece. As shown in FIG. 82, the scan repetition method 231 comprises the step 215 of moving a workpiece relative to the incident scanned beam and the step 232 of repeatedly scanning a selected scan region of the workpiece to produce a set of repeated scans (par. [0212]. The scan repetition system 38 further comprises a scan output aggregator 36 to aggregate the output of a set of scans (greater region) that are repeated on a selected region (par. [0222])].
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judell et al. (US 2010/0110420 A1) as applied to claim 1 above, and further in view of Chen et al. (US 2013/0250387).
 	As to claim 11 Judell does not disclose, further comprising, when a presence of a defect is determined, determining whether the defect is a defect of interest and, optionally, when the defect is determined to be of interest, classifying the defect.
	Chen discloses a method for detecting defects on a wafer. The method includes generating output for a wafer by scanning the wafer with an inspection system using first and second optical states of the inspection system. The first and second optical states are defined by different values for at least one optical parameter of the inspection system (par. [0015]).  The different values include different angles of illumination at which light is directed to the wafer during the scanning (multiplicity of perspectives). The different values include different imaging modes, different polarization states, different wavelengths, different pixel sizes, or some combination thereof. In another embodiment, the different values include different channels of the inspection system (multiplicity of perspectives) (par. [0016]). Combining the first image data and the second image data. includes performing image correlation (correlation by definition is a scaled form of covariance) on the first image data and the second image data corresponding to substantially the same locations on the wafer (cross-perspective covariance) (par. [0019]). For example, combining the image data for the wafer generated for different optical states as described herein offers new context of the noise profile of the wafer and sensitivity to defects of interest (DOI). In addition, by combining (or fusing) information from multiple optical states at the pixel level, the sensitivity to nuisance events or noise can be reduced. For example, by performing the image correlation as described above, wafer noise in the first image data and the second image data that is non-spatially coincident can be substantially eliminated in the additional image data. In this manner, the embodiments described herein leverage the fact that different optical states (e.g., defined by different imaging modes, polarization states, wavelengths, pixel sizes, etc.) provide different perspectives of the wafer level noise and nuisance defects (par. [0073]). The multiple optical states, which provides more possibilities for finding separations between different types of defects (par. [0095]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Chen to modify the method of Judell by determining whether the defect is a defect of interest and, optionally, when the defect is determined to be of interest, classifying the defect in order to develop methods and systems for detecting defects on a wafer that combine information from different optical states of an inspection system to increase the SIN of defects in image data for the wafer used for defect detection while decreasing noise (e.g., speckle noise) in the image data (par. [0013]).
14.	Claims 5, 15 and 20 would be allowable if amended to overcome the above rejections, providing a terminal disclaimer and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 6-9 depend from claim 5.
	Claims 16-17 depend from claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665